Citation Nr: 1744386	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for total left shoulder arthroplasty (previously characterized as residuals of rotator cuff tear with osteoarthritis of the left shoulder), excluding the period from June 12, 2014 to September 31, 2015 when the Veteran was assigned a temporary total disability rating, an initial rating higher than 30 percent from August 1, 2015 to August 26, 2015, and an initial rating higher than 60 percent from August 27, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO granted service connection for residuals of rotator cuff tear with osteoarthritis of the left shoulder and assigned an initial 20 percent rating, effective the July 22, 2011 date of claim.  The Veteran timely appealed the assigned rating.  

As indicated on the title page, in a September 2014 rating decision, the RO subsequently granted a temporary total rating for the Veteran's service-connected left shoulder disability, effective June 12, 2013, recharacterized the disability and awarded a 30 percent rating for the disability, effective August 1, 2015, after the expiration of the temporary total rating.  Additionally, in an October 2015 rating decision, the RO awarded a 60 percent rating for the Veteran's service-connected left shoulder disability, effective August 27, 2015.  These actions created staged ratings, as indicated on the title page.  However, as the Veteran has not expressed satisfaction with any of the ratings he has been awarded aside from the temporary total rating, and as such awards did not constitute a complete grant of the benefits sought on appeal, the issue of entitlement to higher ratings is properly before the Board and has been recharacterized accordingly on the title page.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In January 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 12, 2014, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's left shoulder disability more nearly approximated limitation of motion of the arm to 25 degrees from the side; there is no evidence of ankylosis of scapulohumeral articulation, or other impairment of the humerus during this period.

2.  From August 1, 2015 to August 26, 2015, the evidence is at least evenly balanced as to whether the symptoms due to the Veteran's total left shoulder arthroplasty more nearly approximated chronic residuals consisting of severe, painful motion or weakness; there is no evidence of loss of head of the humerus (flail shoulder) during this period.

3.  From August 27, 2015, the symptoms due to the Veteran's total left shoulder arthroplasty has been evaluated at 60 percent, the highest available rating beyond the one year following the implantation of the prosthesis under the applicable diagnostic code; there is no evidence of loss of head of the humerus (flail shoulder) during this period.




CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 40 percent, but no higher, for the Veteran's left shoulder disability, prior to June 12, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5201 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 60 percent, but no higher, for the Veteran's left shoulder disability, from August 1, 2015 to August 26, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.71a, DC 5051 (2016).

3.  The criteria for a rating in excess of 60 percent for the Veteran's left shoulder disability, from August 27, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.71a, DC 5051.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As mentioned above, the claim being decided herein arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for his left shoulder disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Also, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claim being decided herein and affording the Veteran VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected left shoulder disability in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.

Moreover, during the January 2017 Board hearing, the undersigned explained the issue being decided herein and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board will therefore proceed to the merits of the claim being decided herein.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, an award of service connection for disability has been granted and the assignment of an initial evaluation for this disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is receiving staged ratings for the periods of time prior to and after the temporary total rating that he received for his total left shoulder arthroplasty.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A.  Prior to June 12, 2014

Prior to June 12, 2014, the Veteran's left shoulder disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5201, for limitation of motion of the arm.  (The Veteran is left-hand dominant; thus his left shoulder disability involves his major extremity.)  Under DC 5201, with respect to the major extremity, a 20 percent rating is warranted for limitation of motion of the arm at shoulder level.  A 30 percent rating is warranted for limitation of motion of the arm midway between the side and shoulder level.  A maximum, 40 percent rating is warranted for limitation of motion of the arm to 25 degrees from side.  

However, higher ratings are assignable under 38 C.F.R. § 4.71a, DC 5200 (2016), for ankylosis of the scapulohumeral articulation.  Under DC 5200, with respect to the major extremity, a 30 percent rating is warranted for favorable ankylosis with abduction to 60 degrees and can reach mouth and head.  A 40 percent rating is warranted for intermediate ankylosis between favorable and unfavorable.  A maximum, 50 percent rating is warranted for unfavorable ankylosis with abduction limited to 25 degrees from side.

Normal range of motion of the shoulder includes forward elevation (flexion) from zero to 180 degrees, abduction from zero to 180 degrees, external rotation from zero to 90 degrees, and internal rotation from zero to 90 degrees.  Flexion is the motion of lifting the arm in front of the body, with zero degrees representing the arm at the side and 90 degrees representing the arm at the shoulder level.  Abduction is the motion of lifting the arm from the side of the body, with zero degrees representing the arm at the side and 90 degrees representing the arm at the shoulder level.  See 38 C.F.R. § 4.71, Plate I (2016).

Turning to the relevant evidence of record, in August 2011, the Veteran underwent a VA shoulder and arm conditions examination.  At that examination, he reported having flare-ups that impacted the function of his shoulder/arm.  In this regard, he described the impact of flare-ups as decreased range of motion.  On examination, range of motion measurements for the left shoulder were as follows: flexion limited to 120 degrees with painful motion beginning at zero degrees; and abduction limited to 90 degrees with painful motion beginning at zero degrees.  Range of motion measurements after repetitive-use testing were as follows: flexion limited to 120 degrees; and abduction limited to 90 degrees.  The VA examiner concluded that the Veteran did not have additional limitation in range of motion following repetitive-use testing, and that the Veteran did not have any functional loss and/or functional impairment of the shoulder and arm.  He also found that the Veteran did not have ankylosis of the glenohumeral articulation.  However, the VA examiner also concluded that the Veteran's left shoulder disability impacted his ability to work, noting that the Veteran could not lift, push, or pull over 10 pounds with his left upper extremity and had limited overhead work with his left upper extremity.

In addition, VA treatment notes in October 2012 and January 2013 record that the Veteran had painful abduction to 30 degrees of the left shoulder.  Also, an October 2013 VA treatment note shows that the Veteran had complaints of chronic pain and stiffness in his left shoulder.  The attending physician noted that movement was restricted in all quadrants to about 20 to 30 degrees.

Moreover, during the Board hearing, the Veteran indicated that before his total left shoulder arthroplasty, he could only lift his arm a little below the shoulder level.  He also indicated that before his arthroplasty, during flare-ups, he could not move his arm from his side at all.

Based on the foregoing, the Board finds that, prior to June 12, 2014, a 40 percent rating for the Veteran's left shoulder disability is warranted.  Here, the October 2013 VA treatment note shows that the Veteran's movement of his left shoulder was restricted to about 20 to 30 degrees in all quadrats.  Moreover, the Board has considered 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca, supra.  To that end, although limitation of motion to 25 degrees from the side has not been shown in the August 2011 VA examination report and the October 2012 and January 2013 VA treatment notes, the Veteran has indicated that he experienced flare-ups that significantly limited his range of motion of his arm.  Although the VA examiner did not identify the additional degree of limitation of motion during flare-ups, the Board finds that in light of the above evidence of record, that the additional limitation of motion during flare-ups would likely result in limitation of motion more nearly approximating the criteria for a 40 percent rating (i.e., 25 degrees from the side).  Relatedly, the Board notes that to the extent that the examination was inadequate with regard to flare-ups, the Board has remedied this inadequacy by itself estimating the degree of additional limitation of motion caused by flare-ups in a manner favorable to the Veteran.  Cf. Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating).

In sum, even if abduction was not limited to 25 degrees on range of motion testing during the pertinent period, the Board finds it reasonable to conclude that the flare-ups noted during the pertinent time period caused disabling manifestations that equated to at least limited abduction to 25 degrees, consistent with the October 2013 VA treatment note and the Veteran's competent and credible statements in this regard.  Thus, in consideration of all of the above, the Board finds that the evidence is at least evenly balanced as to whether limitation of motion of the arm has more nearly approximated to 25 degrees from side, prior to June 12, 2014, the criterion for a 40 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a rating of 40 percent for his left shoulder disability, prior to June 12, 2014, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

However, the Board finds that a rating higher than 40 percent for the Veteran's left shoulder disability is not warranted at any pertinent point, prior to June 12, 2014.  In this case, neither the Veteran's lay statements nor the medical evidence of record indicate that there was ankylosis of the shoulder joint.  Rather, the VA examination report and VA treatment notes contain a specific finding of no ankylosis and range of motion measurements reflecting that there was no ankylosis.  The Veteran's statements and Board hearing testimony similarly do not indicate that there was ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination (see DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  For similar reasons, the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not for application, as range of motion findings cannot result in a higher rating.  Thus, a rating higher than 40 percent is not warranted under DC 5201.

In addition, there is no basis for any higher rating under any other potentially applicable diagnostic code.  In this regard, the only diagnostic code providing for evaluations higher than 40 percent under the schedule of ratings for the shoulder and arm is DC 5202, for other impairment of the humerus.  See 38 C.F.R. § 4.71a, DC 5202 (2016).  However, the evidence of record does not indicate any other impairment of the humerus, such as fibrous union, nonunion (false flail joint) or loss of head (flail shoulder) of the humerus.

For the foregoing reasons, an initial rating of 40 percent, but no higher, is warranted for the Veteran's left shoulder disability, prior to June 12, 2014.  As the preponderance of the evidence is against a finding of any higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

B.  From August 1, 2015

The Veteran's left shoulder disability is rated as 30 percent disabling, from August 1, 2015 to August 26, 2015, and as 60 percent disabling, from August 27, 2015, under 38 C.F.R. § 4.71a, DC 5051, for shoulder replacement (prosthesis).  Under DC 5051, with respect to the major extremity, a 100 percent rating is warranted for one year following implantation of the prosthesis, as was awarded in this case for the period currently not under consideration (from June 12, 2014 to September 31, 2015).  However, following this one-year period, the minimum, 30 percent rating is warranted for prosthetic replacement of the shoulder joint with intermediate degrees of residual weakness, pain or limitation of motion.  A 60 percent rating is warranted for prosthetic replacement of the shoulder joint with chronic residuals consisting of severe, painful motion or weakness.  

Turning to the relevant evidence of record, in an August 2015 VA treatment note, the Veteran complained of shoulder pain.  The surgeon who performed the June 12, 2014 total left shoulder arthroplasty noted the following impression: pain syndrome after reverse total shoulder arthroplasty.

In September 2015, the Veteran underwent another VA shoulder and arm conditions examination.  At that examination, he reported continued pain and decreased range of motion of his left shoulder since the June 2014 total left shoulder arthroplasty.  He also reported having flare-ups of the left shoulder.  In this regard, he described the flare-ups as being "[u]nable to rest due to pain" and "difficulty after attempting to reach for objects."  He also reported having functional loss or functional impairment of the left shoulder.  In this regard, he described the functional loss or functional impairment as being unable to lift overhead, being unable to reach behind the back, only being able to lift 15 pounds off the floor due to pain, and having difficulty sleeping at night due to his symptoms.

On examination, range of motion measurements for the left shoulder were as follows: flexion limited to 70 degrees; abduction limited to 85 degrees; external rotation limited to 20 degrees; and internal rotation limited to 70 degrees.  The VA examiner noted that the range of motion itself contributed to functional loss, noting limitation in overhead activity as well as external rotation.  Pain was noted on examination (in flexion, abduction, external rotation, and internal rotation) and to cause functional loss.  He also noted that there was no additional functional loss or range of motion after three repetitions.  Regarding with repeated use over a period of time and with flare-ups, he indicated that he would be unable to say without mere speculation, whether pain, weakness, fatigability or incoordination significantly limited functional ability.  In this regard, he explained that the Veteran wasn't being examined after repetitive use over a period of time or during a flare-up.  He found a reduction in muscle strength (4/5) in flexion and abduction of the left shoulder.  He also found no ankylosis of the left shoulder joint.  He also found no loss of head (flail shoulder), nonunion (false flail shoulder) or fibrous union of the humerus.  He also found that the Veteran had chronic residuals consisting of severe painful motion and/or weakness due to the June 2014 total left shoulder arthroplasty.  He also noted that the Veteran had a scar due to the total left shoulder arthroplasty, but found that the scar was not painful or unstable, did not have a total area equal to or greater than 39 square centimeters (cm), and was not located on the head, face or neck.  He noted the scar's location as "[a]nterior lateral" and measurements as 22 cm in length and .2 cm in width.  

In an October 2015 VA treatment note, the Veteran complained of left shoulder pain.  He reported that the pain was made worse when trying to use the arm for any type of lifting.  He also reported that the pain awakened him at night.  On examination, he was able to abduct and flex the left shoulder to just under 90 degrees.  Also, he was not able to touch the opposite shoulder or bring the arm around his back.  In another October 2015 VA treatment note, the Veteran complained of persistent pain ever since his shoulder surgery in 2014, as well as difficulty moving his shoulder.  On examination of the left shoulder, the Veteran had a healed scar on the anterior proximal humerus and limited abduction to 70 degrees.  The attending physician noted that the Veteran had chronic shoulder pain.  In another October 2015 VA treatment note, the Veteran rated his left shoulder pain a seven on a zero to 10 scale.  In a November 2016 VA treatment note, the Veteran complained of continued left shoulder pain.  During the January 2017 Board hearing, the Veteran indicated that he experienced pain, decreased motion, and weakness in his left shoulder.  He testified that he had difficulties lifting his hand over his head and putting his hand behind his back.  He also testified that he no longer drove far distances anymore because his left shoulder would ache very badly.  

Based on the foregoing, the Board finds that a uniform 60 percent rating for the Veteran's left shoulder disability, from August 1, 2015, is warranted.  Here, the September 2015 VA examiner found that the Veteran had chronic residuals consisting of severe painful motion and/or weakness due to his total left shoulder arthroplasty.  In addition, although flexion, abduction, and internal rotation was limited to no less than 70 degrees on range of motion testing during the pertinent time period, external rotation was significantly limited to 20 degrees.  Moreover, given the Veteran's competent and credible statements on VA examination reports, VA treatment records, and during the Board hearing that he experienced persistent and significant pain, as well as painful motion and weakness since the total left shoulder arthroplasty, the Board finds that the evidence is at least evenly balanced as to whether the total left shoulder arthroplasty residuals have been chronic with severe, painful motion or weakness.  As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, a uniform 60 percent rating for the Veteran's left shoulder disability, from August 1, 2015, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

However, the Board finds that a rating higher than 60 percent for the Veteran's left shoulder disability is not warranted at any pertinent point.  In this case, a 60 percent rating is the highest rating available under DC 5055 following the one-year time period from the shoulder replacement.  As the Veteran is receiving the maximum allowable rating under DC 5055, a higher rating under this diagnostic code is not possible and further discussion in this regard is unnecessary.  In addition, to the extent applicable, the additional considerations outlined in DeLuca do not apply.  See Johnston, supra.  For similar reasons, the Court's holdings in Correia and Sharp are also not for application.  

Moreover, there is no basis for any higher rating under any other potentially applicable diagnostic code.  In this regard, the only diagnostic code providing for an evaluation higher than 60 percent is DC 5202, for other impairment of the humerus.  See 38 C.F.R. § 4.71a, DC 5202.  However, the evidence of record does not indicate any other impairment of the humerus, specifically loss of head (flail shoulder) of the humerus.

Lastly, the Board notes that the Veteran has been shown to have a scar in connection with his total left shoulder arthroplasty.  However, there is no basis for a separate rating for a scar, as the scar has not been shown to be painful or unstable, or greater than 39 square cm.  There is also no indication that the scar is deep and nonlinear.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2016).

For the foregoing reasons, an initial rating of 60 percent, but no higher, is warranted for the Veteran's left shoulder disability, from August 1, 2015 to August 26, 2015, and the criteria for a rating higher than 60 percent for the Veteran's left shoulder disability have not been met at any time from August 27, 2015.  As the preponderance of the evidence is against a finding of any higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  

C.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether this exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the Veteran has indicated having problems with lifting, reaching, driving, and sleeping.  The Board finds that these symptoms are contemplated by the applicable rating criteria.  Although the symptoms are not specifically referenced in the rating criteria, the Veteran has indicated that such symptoms are the result of pain.  As indicated in the discussion above, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  The Board therefore need not consider whether the Veteran's left shoulder disability causes marked interference with employment or frequent hospitalization for purposes of an extraschedular rating.  Thus, referral for consideration of an extraschedular rating for the Veteran's left shoulder disability is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2016).  The Board notes that, as the Board has not considered whether the Veteran's left shoulder disability caused marked interference with employment in the extraschedular context, there is no inconsistency in also finding below that a remand is warranted for adjudication of the issue of entitlement to a TDIU.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Moreover, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

Entitlement to an initial rating of 40 percent for the Veteran's service-connected left shoulder disability, prior to June 12, 2014, is granted, subject to controlling regulations governing payment of monetary awards.

Entitlement to an initial rating of 60 percent for the Veteran's service-connected left shoulder disability, from August 1, 2015 to August 26, 2015, is granted, subject to controlling regulations governing payment of monetary awards.

Entitlement to an initial rating higher than 60 percent for the Veteran's service-connected left shoulder disability, from August 27, 2015, is denied.  


REMAND

During the January 2017 Board hearing, the Veteran indicated that he was unemployable due to his service-connected left shoulder disability.  More specifically, he testified that the main reason he had to stop working was because of his left shoulder symptoms.  As the Veteran was seeking the highest rating possible for his left shoulder disability, and there is some evidence that the Veteran's service-connected left shoulder disability has impacted his employability, the issue of entitlement to a TDIU has thus been raised by the evidence of record as part and parcel of the Veteran's claim for higher initial ratings for his left shoulder disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  A remand is therefore warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1. After undertaking any appropriate development, to include providing the Veteran an opportunity to submit a formal TDIU application form (VA Form 21-8940), adjudicate the issue of entitlement to a TDIU.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


